Citation Nr: 0104570	
Decision Date: 02/14/01    Archive Date: 02/20/01

DOCKET NO.  99-21 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for schizophrenia.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1965 to 
February 1967.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a rating decision in March 1999 by the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A notice of disagreement was received in 
September 1999, a statement of the case was issued in October 
1999, and a substantive appeal was received in October 1999.  
The veteran testified at an RO hearing in November 1999.  In 
April 2000, he testified before the Board by means of a 
videoconference hearing.  The veteran is not currently 
represented in connection with this appeal. 


REMAND

It appears that the veteran's claim has been denied on the 
basis that it was not well-grounded under 38 U.S.C.A. 
§ 5107(a) (West 1991).  However, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This newly enacted 
legislation provides, among other things, deleted the well-
grounded claim requirement and also sets forth provisions for 
VA assistance to claimants under certain circumstances.  
Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The Board views the newly 
enacted legislation to be clearly more beneficial to the 
veteran.  Therefore, review of the veteran's claim under the 
new legislation is required before the Board may proceed with 
appellate review.

In this regard, the Board notes that a review of the claims 
file indicates that all pertinent medical records may not be 
associated with the claims file.  In particular, it appears 
(according to a January 25, 1973 Tinley Park Mental Health 
Center record) that the veteran was hospitalized at a Chicago 
State Hospital from August 1970 to September 1970 and at the 
Tinley Park Mental Health Center in September 1970.  However, 
these records do not appear to be associated with the claims 
file.  In addition, the Board observes that the veteran has 
alleged that he attempted to obtain treatment from the VA in 
1967 and that he did receive treatment from Tinley Park 
Mental Health Center in 1969.  An attempt to obtain these 
records should also be made.

The evidence of record also includes a March 1999 opinion 
letter from a private physician (Julia L. Yen, M.D.) 
suggesting a link between the veteran's schizophrenia and his 
military service.  However, a detailed rationale for such 
opinion was not provided.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  All pertinent VA medical records (not 
already of record) documenting 
psychiatric treatment should be obtained 
and associated with the claims file.  The 
RO should specifically request any VA 
medical records documenting outpatient 
treatment as well as any hospitalization 
in the late 1960's (including any 
documentation of a consultation with a 
psychiatrist and social worker at the 
Hines VA facility in 1968).  

2.  The RO should also take appropriate 
action to obtain any pertinent private 
treatment and hospitalization records 
which are not already of record, to 
include any additional treatment records 
from Tinley Park Mental Health Center.  
The RO should also contact Julia L. Yen, 
M.D. and request copies of all treatment 
records as well as a detailed rationale 
for her March 16, 1999, opinion letter.  

3.  The veteran should then be scheduled 
for a special VA psychiatric examination 
to ascertain the nature and etiology of 
his schizophrenia.  It is imperative that 
the claims file be made available to the 
examiner for review in connection with 
the examination.  Any medically indicated 
special tests and studies should be 
accomplished.  After reviewing the claims 
file, to include the opinion of Dr. Yen, 
and examining the veteran, the examiner 
should offer an opinion as to whether it 
is at least as likely as not that the 
veteran currently suffers from 
schizophrenia that was manifested during 
service or one year thereafter, or is 
otherwise related to service.  A detailed 
rationale for all opinions expressed 
should be furnished.

4.  The RO should also review the claims 
file and undertake any additional 
assistance to the veteran required by the 
Veterans Claims Assistance Act of 2000.

5.  After completion of all required 
actions, the RO should review the 
expanded record and determine whether the 
benefit sought can be granted.  If the 
issue remains denied, the veteran should 
be furnished with a supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The purpose of this remand is to ensure compliance with the 
Veterans Claims Assistance Act of 2000 and to clarify matters 
of medical complexity.  The veteran has the right to submit 
additional evidence and argument in connection with the 


matters remanded by the Board.


		
	ALAN S. PEEVY	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




